Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21724 Nicholas-Applegate International & Premium Strategy Fund (Exact name of registrant as specified in charter) (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, New York, New York 10105 (Address of principal executive offices) (Zip code) Lawrence G. Altadonna - 1345 Avenue of the Americas, New York, New York 10105 (Name and address of agent for service) Registrants telephone number, including area code: 212-739-3371 Date of fiscal year end: February 29, 2008 Date of reporting period: August 31, 2007 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e -1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549 0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORT TO SHAREHOLDERS Nicholas-Applegate International & Premium Strategy Fund S e m i - A n n u a l R e p o r t A u g u s t 31, 2 0 0 7 Contents Letter to Shareholders 1 Fund Insights/Performance & Statistics 2-3 Schedule of Investments 4-12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16-19 Financial Highlights 20 Annual Shareholder Meeting Results 21 Matters Relating to the Trustees Consideration of the Investment Management & Portfolio Management Agreements 22-23 Nicholas-Applegate International & Premium Strategy Fund Letter to Shareholders October 16, 2007 Dear Shareholder: We are pleased to provide you with the semiannual report for the Nicholas-Applegate International & Premium Strategy Fund (the Fund) for the six-month period ended August 31, 2007. Foreign and domestic stocks generally advanced through most of the period but declined during the closing weeks, as the effects of structural problems in U.S. credit and housing markets spread broadly through world markets.
